    Case 8:21-cv-01760-TPB-JSS Document 1 Filed 07/20/21 Page 1 of 16 PageID 1




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA

---------------------------------------------------------------X
TROY MOXLEY and THOMAS SPIEGAL                                 :
Individually and on Behalf of All                              :
Other Persons Similarly Situated,                              :       COLLECTIVE ACTION
                                                               :       COMPLAINT
                                    Plaintiffs,                :
                                                               :
                  -against-                                    :       JURY TRIAL DEMANDED
                                                               :
OS RESTAURANT SERVICES, LLC and                                :
BLOOMIN’ BRANDS, INC., together                                :       Civil Action No.:
doing business as BONEFISH GRILL                               :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

                                              INTRODUCTION

          Plaintiff Troy Moxley and Plaintiff Thomas Spiegel (together “Plaintiffs”), individually

and on behalf of all others similarly situated, through counsel, upon personal knowledge as to

themselves, and upon information and belief as to other matters, allege as follows:

                                       NATURE OF THE ACTION

          1.      This action seeks to recover unpaid overtime compensation under the Fair Labor

    Standards Act (“FLSA”) for Plaintiffs and other current and former Assistant Managers, and

    similarly situated current and former employees holding comparable positions but different

    titles, including but not limited to Kitchen Manager (“KM”) and Front of House Manager

    (“FOH Manager”)(collectively, “Assistant Managers” or “AMs”)1, employed by Defendants in

    the United States, who worked more than 40 hours in any given workweek at any Bonefish Grill

    operated by Defendants in the United States, from three years before the date this Complaint


1
 The “Kitchen Manager” title at Defendants’ restaurants is equivalent to, and used interchangeably with, the
“Culinary Manager” title. Similarly, the “Front of House Manager” title is equivalent to, and used interchangeably
with, the “Hospitality Manager” title. Defendants also sometimes refer to AMs as “Restaurant Managers.”
 Case 8:21-cv-01760-TPB-JSS Document 1 Filed 07/20/21 Page 2 of 16 PageID 2




was filed until the entry of judgment in this mater, and who elect to opt into this action pursuant

to 29 U.S.C. §216(b) (the “Collective”).

                                 JURISDICTION AND VENUE

        2.     This Court has jurisdiction over Plaintiffs’ claims pursuant to 29 U.S.C. §216(b)

and 28 U.S.C. §1331.

        3.     Venue is proper pursuant to 28 U.S.C. §1391 because Defendants’ principle place

of business is within this District and Defendants are subject to personal jurisdiction in this

District.

        4.     Venue is proper pursuant to 28 U.S.C. §1391 because a substantial part of the

events or omissions giving rise to the claims occurred in this District.

        5.     Upon information and belief, Defendants regularly conduct business in this

District.

        6.     This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

                                          THE PARTIES

        7.     Plaintiff Moxley is an individual residing in Savannah, Georgia.

        8.     Plaintiff Moxley was employed by Defendants from approximately August 2016

through August 2019, and worked as an Assistant Manager for approximately the last two years

of that employment. From August 2017 through July 2018, Plaintiff Moxley was employed by

Defendant as a Kitchen Manager at the Bonefish Grill located in Hilton Head, SC; from July

2018 through August 2019, Plaintiff Moxley was employed by Defendants at the Bonefish Grill

located in Savannah, GA, where he worked, at different times, as both a Kitchen Manager and as

a Front of House Manager.



                                                  2
    Case 8:21-cv-01760-TPB-JSS Document 1 Filed 07/20/21 Page 3 of 16 PageID 3




          9.      Plaintiff Spiegel is an individual residing in Coplay, PA.

          10.     Plaintiff Spiegel was employed by Defendants as a Kitchen Manager from April

    2017 through September 2019 at the Bonefish Grill located in Whitehall, PA.

          11.     Defendant OS Restaurant Services, LLC (“OS”) is a Florida limited liability

    company with its principal place of business in Florida.

          12.     OS is a wholly owned subsidiary of Defendant Bloomin’ Brands, Inc.

          13.     Defendant Bloomin’ Brands, Inc. is a Delaware corporation with its principal

    place of business in Florida.

          14.     According to its publicly available 10-K SEC filing, dated February 26, 2020,

    Bloomin’ Brands, Inc. reported total revenues of over $4.1 Billion for fiscal year 2019 (as it had

    also reported for fiscal years 2017 and 2018).

          15.     Defendants have recently reported an excellent recovery from the COVID-related

    economic crisis of 2020. Defendants’ CEO, David Deno, told CNBC in April, 2021 that

    “Things are going really well in our restaurants. In fact, we’re not only up versus 2020, but

    we’re up 12.6% versus 2019, which was well ahead of the pandemic.”2

          16.     Defendants owned and operated 180 Bonefish Restaurants as of December 27,

    2020. 3

          17.     At all times relevant herein, Defendants have jointly employed Plaintiffs and have

    been an employer within the meaning of Section 3(d) of the FLSA (29 U.S.C. § 203(d)).




2
  See “CEO of Bloomin’ Brands says sales at its restaurants are up over 2019 levels, finding workers is no problem”
(April 29, 2021), available at https://www.cnbc.com/2021/04/29/bloomin-brands-ceo-sales-are-up-over-2019-
levels-finding-workers-not-a-problem.html (last accessed May 28, 2021).
3
  Bloomin’ Brands 2020 10-K filing, dated Feb. 21, 2021, at 8 (available at
https://investors.bloominbrands.com/static-files/d23c92c3-f0d2-4e94-8bc3-f9d451870739)

                                                         3
Case 8:21-cv-01760-TPB-JSS Document 1 Filed 07/20/21 Page 4 of 16 PageID 4




      18.     At all times relevant herein, Defendants have been an enterprise jointly within the

meaning of Section 3(r) of the FLSA (29 U.S.C. § 203(r)).

      19.     At all times relevant herein, Defendants have been an enterprise jointly engaged

in commerce or the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA because it has had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods or materials that

have moved in or were produced for commerce by any person. Further, Defendants have had

(and have) a gross volume of sales, made or done business in an amount of at least $500,000.

      20.     At all times relevant herein, Plaintiffs and all similarly situated employees were

engaged in commerce or in the production of goods for commerce as required by 29 U.S.C. §§

206-207.

      21.     Defendants operate in concert and together in a common enterprise and through

related activities, so that the actions of one may be imputed to the other, and/or they operate as

joint employees within the meaning of the FLSA, and/or were otherwise legally responsible in

some way for the matters alleged herein and proximately caused Plaintiffs and similarly-situated

employees to be subject to the unlawful wage theft and pay practices described in this

Complaint.

      22.     Defendants jointly suffered, permitted or directed the work of Plaintiffs and

similarly situated employees, and Defendants jointly benefited from work performed by

Plaintiffs and similarly situated employees.

      23.     While employed as an AM – whether as a KM and as a FOH Manager – Plaintiffs

regularly worked in excess of 40 hours per workweek, without receiving overtime compensation

as required by federal law.



                                                 4
 Case 8:21-cv-01760-TPB-JSS Document 1 Filed 07/20/21 Page 5 of 16 PageID 5




       24.     Pursuant to Defendants’ policy, pattern, and practice, Defendants did not pay

Plaintiffs and other similarly-situated employees proper overtime wages for hours they worked

for Defendants’ benefit in excess of 40 hours in a workweek, constituting wage theft.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       25.     Pursuant to 29 U.S.C. §§ 207 and 216(b), Plaintiffs seek to prosecute their FLSA

claims as a Collective Action on behalf of all persons who are or were formerly employed by

Defendants as Assistant Managers, including as KMs and FOH Managers, during the Collective

Action Period.

       26.     Defendants are liable under the FLSA for, inter alia, failing to pay premium

overtime wages to Plaintiffs and other similarly-situated employees.

       27.     Upon information and belief, there are potentially hundreds of similarly situated

current and former Assistant Managers who have not been paid premium overtime wages in

violation of the FLSA and who would benefit from the issuance of a court-supervised notice of

this lawsuit and the opportunity to join. Thus, notice should be sent to the Collective Action

Members pursuant to 29 U.S.C. § 216(b).

       28.     The similarly situated employees are known to Defendants, are readily

identifiable, and can be located through Defendants’ records.

                                 FACTUAL ALLEGATIONS

       29.     Defendants employed Plaintiffs and the Collective Action Members as Assistant

Managers (including, as defined, both Kitchen Managers and Front of House Managers).

       30.     Defendants maintain control, oversight, and discretion over the operation of their

restaurants, including their employment practices with respect to Plaintiffs and the Collective

Action Members.



                                                 5
 Case 8:21-cv-01760-TPB-JSS Document 1 Filed 07/20/21 Page 6 of 16 PageID 6




       31.     Plaintiffs and the Collective Action Members performed work as Assistant

Managers that was integrated into the normal course of Defendants’ business.

       32.     Consistent with Defendants’ policy, pattern and/or practice, Plaintiffs and the

Collective Action Members regularly worked in excess of 40 hours per workweek without being

paid overtime wages, in violation of the FLSA. Plaintiff Moxley regularly worked 55-65 hours

per week as an Assistant Manager – both as a Kitchen Manager and as a FOH Manager - but was

never paid overtime for hours worked over 40 per week. Plaintiff Spiegel routinely worked 50-

60 hours per week, and also was never paid overtime for hours worked over 40 per week.

       33.     The number of shifts that Plaintiffs and each individual Collective Member

worked per week can be ascertained from Defendants’ records.

       34.     Defendants assigned and are aware of all of the work that Plaintiffs and the

Collective Action Members have performed.

       35.     The work performed for Defendants by Plaintiffs and the Collective Action

Members required little skill and no capital investment, nor did said work include managerial

responsibilities or the exercise of meaningful independent judgment and discretion.

       36.     During the Collective Action Period, Plaintiffs and the Collective Action

Members performed the same primary job duties, including preparing food and drinks, cleaning,

and customer service.

       37.     During the Collective Action Period, the primary job duties of Plaintiffs and the

Collective Action Members did not include hiring, firing, disciplining, or directing the work of

other employees, or exercising meaningful independent judgment or discretion.

       38.     The primary job duties of Plaintiffs and the Collective Action Members did not

materially differ from the duties of Defendants’ non-exempt hourly paid employees, which



                                                6
 Case 8:21-cv-01760-TPB-JSS Document 1 Filed 07/20/21 Page 7 of 16 PageID 7




included many duties that were manual and non-exempt in nature. The performance of manual

labor and non-exempt duties occupied the majority of Plaintiffs’ and the Collective Action

Members’ working hours.

       39.     Pursuant to a centralized, company-wide policy, pattern and/or practice,

Defendants classified Plaintiffs and the Collective Action Members as exempt from coverage of

the overtime provisions of the FLSA.

       40.     Upon information and belief, Defendants did not perform a person-by-person

analysis of the job duties of Plaintiffs and the Collective Action Members when making the

decision to classify all of them uniformly as exempt from the overtime protections of the FLSA.

       41.     Defendants established labor budgets to cover labor costs for the restaurants in

which Plaintiffs and similarly-situated employees worked. Defendants did not provide sufficient

resources in the labor budgets for non-exempt employees to complete all of the non-exempt tasks

in each restaurant. Defendants knew or recklessly disregarded the fact that failing to provide

sufficient resources in restaurant labor budgets resulted in Plaintiffs and the Collective Action

Members (who were not paid overtime) working more than 40 hours in a workweek and

primarily performing manual and non-exempt duties during their workweeks, without receiving

overtime compensation. This allowed Defendants to avoid paying additional wages (including

overtime) to the non-exempt restaurant-level employees.

       42.     Defendants acted willfully and knew, by virtue of the fact that their Managing

Partners (the highest-ranking and true managers of any Bonefish Grill location, and as

Defendants’ authorized agents) actually saw Plaintiffs and other similarly situated Assistant

Managers perform primarily manual labor and non-exempt duties, that a result of the

underfunded labor budgets was to limit the amount of money available to pay non-exempt



                                                 7
    Case 8:21-cv-01760-TPB-JSS Document 1 Filed 07/20/21 Page 8 of 16 PageID 8




employees to perform such work. Defendants knew that Plaintiffs and other similarly-situated

employees were performing the work of non-exempt employees and, based on their actual job

duties, Plaintiffs and similarly-situated employees did not fall under any exemptions under the

FLSA.

        43.      As an experienced and practical business operating hundreds of restaurants

throughout the country4, Defendants knew or recklessly disregarded the fact that by

underfunding the labor budgets of their Bonefish Grill locations, Plaintiffs and other similarly

situated employees were primarily performing non-exempt duties and not performing activities

that would suffice to make their actual job duties comply with any overtime exemption under the

FLSA.

        44.      Defendants’ unlawful conduct, as described above, was willful or in reckless

disregard of the applicable wage and hour laws pursuant to Defendants’ centralized, company-

wide policy, pattern, and practice of attempting to minimize labor costs by violating the FLSA.

        45.      As part of its regular business practice, Defendants have intentionally, willfully

and repeatedly engaged in a policy, pattern and practice of violating the FLSA with respect to

Plaintiffs and the Collective Action Members. This policy, pattern and practice includes, but it is

not limited to, Defendants’ knowledge of its obligations under the FLSA, and the kind of work

that Plaintiffs and the Collective Action Members were and have been actually performing. As a

result, Defendants have:

              a. willfully misclassified Plaintiffs and the Collective Action Members as exempt

                 from the overtime requirements of the FLSA;



4
  In addition to Bonefish Grill, Defendants also own and operate the nationwide restaurant chains Outback Grill,
Carrabba’s Italian Grill, and Fleming’s Prime Steakhouse and Wine Bar. Combined, the four brands have over 1000
locations in the United States.

                                                       8
 Case 8:21-cv-01760-TPB-JSS Document 1 Filed 07/20/21 Page 9 of 16 PageID 9




             b. willfully failed to pay Plaintiffs and the Collective Action Members overtime

                wages for hours they worked in excess of 40 hours per week; and

             c. willfully failed to provide enough money in their restaurant-level labor budgets

                for Defendants’ non-exempt employees to perform their duties and

                responsibilities, thereby forcing Defendants’ exempt-classified Assistant

                Managers to perform such non-exempt tasks.

       46.      Defendants’ willful violations of the FLSA are further demonstrated by the fact

that throughout the Collective Action Period, and continuing to the present, Defendants failed to

maintain accurate and sufficient time records for Plaintiffs and the Collective Action Members.

Defendants acted recklessly or in willful disregard of the FLSA by instituting a policy and/or

practice that did not allow Plaintiffs and the Collective Action Members to record all hours

worked.

       47.      Due to the foregoing, Defendants’ failure to pay overtime wages for work

performed by Plaintiffs and the Collective Action Members in excess of 40 hours per workweek

was willful and has been widespread, repeated and consistent.

                                FIRST CAUSE OF ACTION:
             (FAIR LABOR STANDARDS ACT: UNPAID OVERTIME WAGES)
              (Brought on Behalf of Plaintiffs and All Collective Action Members)

       48.      Plaintiffs, on behalf of themselves and all Collective Action Members, re-allege

and incorporate by reference paragraphs 1 through 47 as if they were set forth again herein.

       49.      At all relevant times, Defendants have been, and continue to be, employers

engaged in interstate commerce or the production of goods for commerce, within the meaning of

the FLSA, 29 U.S.C. §§ 206(a) and 207(a).




                                                 9
Case 8:21-cv-01760-TPB-JSS Document 1 Filed 07/20/21 Page 10 of 16 PageID 10




        50.   At all relevant times, Defendants jointly employed Plaintiffs, and employed or

continue to jointly employ, each of the Collective Action Members within the meaning of the

FLSA.

        51.   Defendants have engaged in a widespread pattern and practice of violating the

FLSA, as described in this Complaint.

        52.   Plaintiffs have consented in writing to be parties to this action, pursuant to 29

U.S.C. § 216(b). See attached Exhibit A.

        53.   The overtime wage provisions set forth in 29 U.S.C. §§ 201, et seq., apply to

Defendants.

        54.   At all relevant times and continuing to the present, Defendants have had a policy

and practice of refusing to pay premium overtime compensation to their Assistant Managers and

similarly situated employees in comparable positions but holding different titles, for hours

worked in excess of 40 hours per workweek.

        55.   As a result of Defendants’ willful failure to compensate its employees, including

Plaintiffs and the Collective Action Members, at a rate not less than one and one-half times the

regular rate of pay for work performed in excess of 40 hours in a workweek, Defendants have

violated and, continue to violate, the FLSA, 29 U.S.C. §§ 201, et seq., including 29 U.S.C. §§

207(a)(1) and 215(a).

        56.   As a result of Defendants’ willful failure to record, report, credit, and compensate

its employees, including Plaintiffs and the Collective Action Members, Defendants failed to

make, keep, and preserve records with respect to each of its employees sufficient to determine

the wages, hours, and other conditions and practices of employment in violation of the FLSA,

29 U.S.C. §§ 201, et seq., including 29 U.S.C. §§ 211(c) and 215(a).



                                               10
Case 8:21-cv-01760-TPB-JSS Document 1 Filed 07/20/21 Page 11 of 16 PageID 11




      57.     As a result of Defendants’ policy and practice of minimizing labor costs by

underfunding labor budgets for their restaurants, Defendants knew or recklessly disregarded the

fact that Plaintiffs and the Collective Action Members were primarily performing manual labor

and non-exempt tasks.

      58.     Due to Defendants’ (a) failure to provide enough labor budget funds, (b) failure to

take into account the impact of the underfunded labor budgets on the job duties of Plaintiffs and

the Collective Action Members, (c) actual knowledge that the primary duties of Plaintiffs and

the Collective Action Members were manual labor and other non-exempt tasks, (d) failure to

perform a person-by-person analysis of Plaintiffs’ and the Collective Action Members’ job

duties to ensure that they were performing primarily exempt job duties, and (e) policy and

practice that did not allow Plaintiffs and Collective Action Members to record all hours worked,

Defendants knew and/or showed reckless disregard that its conduct was prohibited by the

FLSA. 29 U.S.C. § 255(a).

      59.     As a result of Defendants’ FLSA violations, Plaintiffs, on behalf of themselves

and the Collective Action Members, are entitled to (a) recover from Defendants unpaid wages

for all of the hours worked, as premium overtime compensation; (b) recover an additional, equal

amount as liquidated damages for Defendants’ willful violations of the FLSA; and, (c) recover

unreasonably delayed payment of wages, reasonable attorneys’ fees, and costs and

disbursements of this action, pursuant to 29 U.S.C. § 216(b).

      60.     Defendants’ violations of the FLSA have been willful, thus a three-year statute of

limitations applies, pursuant to 29 U.S.C. § 255.




                                               11
Case 8:21-cv-01760-TPB-JSS Document 1 Filed 07/20/21 Page 12 of 16 PageID 12




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs and the Collective Action Members are entitled to and pray for

the following relief:

               a.       Designation of this action as an FLSA collective action on behalf of

                        Plaintiffs and the Collective Action Members and prompt issuance of

                        notice pursuant to 29 U.S.C. § 216(b), to all similarly situated members of

                        the Collective, apprising them of the pendency of this action, permitting

                        them to assert timely FLSA claims in this action by filing individual

                        Consents to Sue pursuant to 29 U.S.C. § 216(b), and tolling of the statute

                        of limitations;

               b.       A declaratory judgment that the practices complained of herein are

                        unlawful under the FLSA;

               c.       An award of unpaid wages for all hours worked in excess of 40 in a

                        workweek at a rate of time and one-half of the regular rate of pay due

                        under the FLSA;

               d.       An award of liquidated and punitive damages as a result of Defendants’

                        willful failure to pay for all hours worked in excess of 40 hours in a

                        workweek, at a rate of one and one-half times the regular rate of pay

                        pursuant to 29 U.S.C. § 216;

               e.       An award of damages representing the employer’s share of FICA, FUTA,

                        state unemployment insurance, and any other required employment taxes;

               f.       An award of prejudgment and post-judgment interest;




                                                 12
Case 8:21-cv-01760-TPB-JSS Document 1 Filed 07/20/21 Page 13 of 16 PageID 13




              g.       An award of costs and expenses of this action together with reasonable

                       attorneys’ and expert fees and an award of a service payment to the

                       Plaintiffs;

              h.       Such other and further relief as this Court deems just and proper.

                               DEMAND FOR TRIAL BY JURY

       Pursuant to FED. R. CIV. P. 38(b), Plaintiffs demand a trial by jury on all questions of fact

raised by the Complaint.

Dated: July 20, 2021                          SHAVITZ LAW GROUP, P.A.

                                              __/s/ Gregg I. Shavitz____________
                                              Gregg I. Shavitz
                                              Email: gshavitz@shavitzlaw.com
                                              Fla. Bar No. 11398
                                              Alan L. Quiles
                                              Email: aquiles@shavitzlaw.com
                                              Fla. Bar No. 62431
                                              SHAVITZ LAW GROUP, P.A.
                                              951 Yamato Road, Suite 285
                                              Boca Raton, Florida 33431
                                              Telephone: (561) 447-8888
                                              Facsimile: (561) 447-8831

                                              Seth R. Lesser*
                                              Christopher M. Timmel*
                                              KLAFTER & LESSER LLP
                                              Two International Drive, Suite 350
                                              Rye Brook, NY 10573
                                              Telephone: (914) 934-9200
                                              E-mail: seth@klafterlesser.com
                                              E-mail: christopher.timmel@klafterlesser.com

                                              * Pro hac vice application forthcoming
                                              Attorneys for Plaintiffs and the Collective




                                                13
Case 8:21-cv-01760-TPB-JSS Document 1 Filed 07/20/21 Page 14 of 16 PageID 14




                     Exhibit A
Case 8:21-cv-01760-TPB-JSS Document 1 Filed 07/20/21 Page 15 of 16 PageID 15
Case 8:21-cv-01760-TPB-JSS Document 1 Filed 07/20/21 Page 16 of 16 PageID 16
